                       UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


In Re:                                                     )
                                                           )
         MATA ELECTRICAL CONTRACTORS                       )
         & SUPPORT, LLC                                    )       CASE NO. 21-20573 TOM7
                                                           )
               Debtor.                                     )
                                                           )

         PLEASE TAKE NOTICE that the undersigned appears in the above-captioned case on

behalf of ServisFirst Bank, and pursuant to Rules 2002 and 9010(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), requests that all notices given or required to be

given and all papers served in this case be delivered to and served upon the party identified

below at the following address:

   Brian R. Walding                                     E. Bryan Nichols
   WALDING, LLC                                         WALDING, LLC
   2227 First Avenue South, Suite 100                   2227 First Avenue South, Suite 100
   Birmingham, AL 35233                                 Birmingham, AL 35233
   Phone 205.307.5050                                   Phone 205.307.5050
   Fax 205.307.5051                                     Fax 205.307.5051
   Email bwalding@waldinglaw.com                        Email bnichols@waldinglaw.com



   PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of title 11 of the

U.S. Code § 101, et seq. (the “Bankruptcy Code”), the foregoing demand includes not only the

notice and papers referred to in the aforementioned Bankruptcy Rules, but without limitation, all

orders and notices of any application, motion, hearing, petition, request, complaint or demand,

whether formal or informal, whether written or oral and whether transmitted or conveyed by

mail, personal delivery, telephone, telegraph, telex, facsimile, electronic mail or otherwise,
which affect or seek to affect in any way any right or interest of the debtor in the above-

captioned case.

       This appearance and demand for notice and service of the papers is not and may not be

deemed or construed to be a waiver of any of ServisFirst Bank’s substantive or procedural rights,

including, but not limited to any right (i) to require that where any adversary proceeding is

initiated against ServisFirst Bank in this or any related case, or where any proceeding is initiated

by complaint against ServisFirst Bank, the Bankruptcy Rules, the Federal Rules of Civil

Procedure, and non-bankruptcy law, as applicable, shall apply, such that service upon the

undersigned counsel is insufficient for any such proceeding; (ii) to have any final order in a non-

core matter entered only after de novo review by the United States District Court; (iii) to trial by

jury in any proceeding so triable in this case or in any case, controversy, or proceeding related to

this case; or (iv) to have the United States District Court withdraw the reference in any matter

subject to mandatory or discretionary withdrawal, or of any other right, claim, action defense,

setoff or recoupment to which ServisFirst Bank is or may be entitled in law or at equity, all of

which rights, claims, actions, defenses, setoffs or recoupments ServisFirst Bank expressly

reserves.

Dated: April 7, 2021

Respectfully submitted,

WALDING, LLC                                         WALDING, LLC

/s/Brian R. Walding                                  /s/E. Bryan Nichols
Brian R. Walding                                     E. Bryan Nichols
2227 First Avenue South, Suite 100                   2227 First Avenue South, Ste 100
Birmingham, AL 35233                                 Birmingham, AL 35233
Phone 205.307.5050                                   Phone 205.307.5050
Fax 205.307.5051                                     Fax 205.307.5051
Email bwalding@waldinglaw.com                        Email bnichols@waldinglaw.com
Counsel for ServisFirst Bank                         Counsel for ServisFirst Bank
                                CERTIFICATE OF SERVICE


       I hereby certify that I have served a copy of the foregoing on the following by either
placing same in the United States mail, postage prepaid and properly addressed, or electronically
through the CM/ECF system on this the 7th day of April, 2021.


Bankruptcy Administrator
J.Thomas Corbett
Bankruptcy Administrator
Robert S. Vance Federal Building
Suite 300
1800 Fifth Avenue North
Birmingham, AL 35203
jtom_@alnba.uscourts.gov

Counsel for Debtor
Robert C Keller
Russo, White & Keller
315 Gadsden Highway Ste D
Birmingham, AL 35235
rjlawoff@bellsouth.net

Trustee
Andreꞌ M Toffel
Andreꞌ M Toffell, PC
450A Century Park South
Birmingham, AL 35226
trustee@toffelpc.com


                                                    /s/ Brian R. Walding
                                                    Of Counsel

                                                    /s/E. Bryan Nichols
                                                    Of Counsel
